Title: To George Washington from Caleb Gibbs, 8 August 1790
From: Gibbs, Caleb
To: Washington, George



Boston August 8th 1790.

Induced Dear Sir by motives of filial regard and the most affectionate attachment, and flattering myself that you continue to be interested in my fate, I have once more presumed to address you to take my leave, before I retire from this place to Barree about seventy miles into the country; The Ill chances of life have ditermined it so, and by the 18th Instant I shall sett off

(after having disposed of great part of my furniture by Auction) with Mrs Gibbs and her Little girl to incounter the wilderness, incompassed by an uncooth neighbourhood, and to occupy a house prehaps not tennantable. If any part of my military Life claims your least attention and you think me worthy of a line a Letter left at the Post-Office at Worcester and directed to me at Barree will certainly reach me.
I pray you to offer me in terms of the highest respect to Mrs Washington and compliments to Colo. Humphrey’s. And may the God of all mercies have you under his holy keeping is the sincere prayer of him who always was and ever will be Dear Sir, Your devoted Obedient and very humble servant

Caleb Gibbs

